UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2013(Unaudited) DWS Small Cap Core Fund Shares Value ($) Common Stocks 96.3% Consumer Discretionary 14.6% Auto Components 2.8% Dana Holding Corp. Tenneco, Inc.* Tower International, Inc.* Hotels, Restaurants & Leisure 4.9% CEC Entertainment, Inc. Jack in the Box, Inc.* Red Robin Gourmet Burgers, Inc.* Ruby Tuesday, Inc.* The Cheesecake Factory, Inc. Household Durables 1.0% Ethan Allen Interiors, Inc. Media 1.0% Live Nation Entertainment, Inc.* Specialty Retail 4.9% ANN, Inc.* Brown Shoe Co., Inc. Children's Place Retail Stores, Inc.* Destination Maternity Corp. Outerwall, Inc.* (a) Consumer Staples 3.8% Food & Staples Retailing 2.9% Pantry, Inc.* Spartan Stores, Inc. The Andersons, Inc. Food Products 0.9% Darling International, Inc.* Energy 4.7% Energy Equipment & Services 1.9% Dawson Geophysical Co.* Key Energy Services, Inc.* (a) Oil, Gas & Consumable Fuels 2.8% Energy XXI (Bermuda) Ltd. (a) Swift Energy Co.* (a) Western Refining, Inc. (a) Financials 19.3% Capital Markets 2.0% GAMCO Investors, Inc. "A" Manning & Napier, Inc. Commercial Banks 6.4% First Merchants Corp. Lakeland Bancorp., Inc. MB Financial, Inc. PrivateBancorp., Inc. Umpqua Holdings Corp. (a) Wintrust Financial Corp. Consumer Finance 1.9% Cash America International, Inc. (a) World Acceptance Corp.* (a) Insurance 5.0% American Equity Investment Life Holding Co. (a) CNO Financial Group, Inc. FBL Financial Group, Inc. "A" Selective Insurance Group, Inc. United Fire Group, Inc. Real Estate Investment Trusts 1.8% American Capital Mortgage Investment Corp. (REIT) Ashford Hospitality Prime, Inc. (REIT) Ashford Hospitality Trust (REIT) Thrifts & Mortgage Finance 2.2% Flagstar Bancorp., Inc.* WSFS Financial Corp. Health Care 15.7% Biotechnology 0.9% Threshold Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 6.0% ArthroCare Corp.* CONMED Corp. STERIS Corp. SurModics, Inc.* Thoratec Corp.* West Pharmaceutical Services, Inc. Health Care Providers & Services 6.9% Centene Corp.* Kindred Healthcare, Inc. MedCath Corp.* 0 Molina Healthcare, Inc.* PharMerica Corp.* Providence Service Corp.* The Ensign Group, Inc. U.S. Physical Therapy, Inc. Life Sciences Tools & Services 0.8% Albany Molecular Research, Inc.* (a) Pharmaceuticals 1.1% Impax Laboratories, Inc.* Industrials 15.9% Aerospace & Defense 1.1% Esterline Technologies Corp.* Airlines 1.9% JetBlue Airways Corp.* SkyWest, Inc. Building Products 2.1% Gibraltar Industries, Inc.* Insteel Industries, Inc. Commercial Services & Supplies 3.0% Deluxe Corp. Ennis, Inc. Kimball International, Inc. "B" Electrical Equipment 0.9% Preformed Line Products Co. Machinery 3.0% Altra Industrial Motion Corp. Briggs & Stratton Corp. (a) Kadant, Inc. Professional Services 2.8% FTI Consulting, Inc.* Resources Connection, Inc. TrueBlue, Inc.* Road & Rail 1.1% Swift Transportation Co.* (a) Information Technology 18.1% Communications Equipment 1.0% NETGEAR, Inc.* Electronic Equipment, Instruments & Components 6.0% Anixter International, Inc. Benchmark Electronics, Inc.* Checkpoint Systems, Inc.* Plexus Corp.* Sanmina Corp.* (a) SYNNEX Corp.* Internet Software & Services 2.1% Demand Media, Inc.* Intralinks Holdings, Inc.* IT Services 3.1% Acxiom Corp.* Heartland Payment Systems, Inc. (a) Unisys Corp.* Semiconductors & Semiconductor Equipment 4.1% Amkor Technology, Inc.* (a) Entropic Communications, Inc.* Pericom Semiconductor Corp.* Photronics, Inc.* Software 1.8% Pegasystems, Inc. Seachange International, Inc.* Materials 3.3% Chemicals 2.3% A Schulman, Inc. Minerals Technologies, Inc. Paper & Forest Products 1.0% Louisiana-Pacific Corp.* Utilities 0.9% Multi-Utilities Avista Corp. (a) Total Common Stocks (Cost $81,679,881) Securities Lending Collateral 13.9% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $13,953,093) Cash Equivalents 3.8% Central Cash Management Fund, 0.05% (b) (Cost $3,806,545) % of Net Assets Value ($) Total Investment Portfolio (Cost $99,439,519) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $99,525,214.At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $14,977,825.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,128,357 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,150,532. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $13,669,488, which is 13.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
